I cannot agree that there is any conflict between section 1710 of the Code of Laws of 1902, as amended by the act of 1910, and the Carmack Amendment. The Carmack Amendment makes the initial carrier liable in all events, but it does not pretend to interfere with the right of action which the holder of the bill of lading had against the carrier actually in default. On the contrary, in express terms, it saves to him that right of action. For various reasons — especially for reasons of convenience — the holder of the bill of lading may prefer to prosecute his right of action against the carrier who lost, destroyed or damaged his goods, because that may be the carrier nearest to him. Take the present case for illustration. The plaintiff sent her sister a Christmas present. When it failed to reach its destination, she might well have said to her sister: I have given you the present, but I do not care to incur the trouble and expense of litigating with the express company to recover its value for you. On the other hand, the sister living in North Dakota might have concluded that the inconvenience and expense would be too great for her to come to South Carolina and sue the initial carrier for its value. But if she could have ascertained that the terminal carrier, at her own home, had lost the goods, and was liable to her, she would have undertaken to enforce her rights there at less trouble and expense. There may be other reasons why the holder of the bill of lading would find it to his advantage to sue the defaulting instead of the initial carrier. The initial carrier had the means whereby he can, in most instances, readily and at little trouble or expense trace the shipment and ascertain when, where and by which carrier it was lost, damaged or *Page 384 
destroyed; but, if, after exercising due diligence in that behalf, it fails to do so, it is excused. On the other hand, the holder of the bill of lading has no means whatever of getting the desired information. There is nothing in the interstate commerce law, including the Carmack Amendment, upon the subject of requiring the initial carrier to give the holder of the bill of lading this information.
Therefore, Congress has not undertaken to regulate that subject. That it is within the power of the State to do so, until Congress does take jurisdiction of the subject matter by appropriate legislation, is well settled by the decisions of this Court and the Supreme Court of the United States.
MR. JUSTICE WATTS concurs.